                   UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE


Gregory Paul Violette

      v.                            Case No. 2:19-cv-458-JNL

Kate Phillips and United States
Probation and Pretrial Services 1


                    REPORT AND RECOMMENDATION

     Plaintiff, Gregory Paul Violette, an inmate at the Federal

Medical Center Devens in Massachusetts, has filed a Complaint

(Doc. No. 1) asserting that the defendants, a probation officer

and U.S. Probation and Pretrial Services, exceeded their

authority and violated Mr. Violette’s federal rights in causing

him to be sentenced by a judge for violating the conditions of

his supervised release.   Mr. Violette’s complaint is before this

court for preliminary review, pursuant to 28 U.S.C. § 1915A(a).



                             Standard

     The court conducts a preliminary review of inmate

complaints, see 28 U.S.C. § 1915A(a).   Where such pleadings are




     1The complaint in this case is essentially identical to the
complaints Mr. Violette filed in Violette v. Turgeon, No. 2:19-
cv-480-LBM (D. Me.), and Violette v. Baker, No. 2:19-cv-479-PJB
(D. Me.), except that different probation officers are named as
defendants in those cases. The undersigned magistrate judge has
issued essentially the same Report and Recommendation (“R&R”) in
the preliminary review of each of those complaints. Those R&Rs
remain pending at this time before Judge McCafferty and Judge
Barbadoro, respectively.
filed pro se, the court construes them liberally, see Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).   In considering

whether the complaint states a claim, the court determines

whether, stripped of legal conclusions, and with all reasonable

inferences construed in plaintiff’s favor, the complaint

contains “sufficient factual matter, accepted as true, to ‘state

a claim to relief’” upon which relief can be granted.    Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).     Claims

may be dismissed, sua sponte, if, among other things, the court

lacks jurisdiction, a defendant is immune from the relief

sought, or the complaint fails to state a claim upon which

relief may be granted.   See 28 U.S.C. § 1915A(b)(1).



                            Discussion

     The Complaint (Doc. No. 1), liberally construed, asserts a

claim for damages against the defendant probation officer and

the U.S. Probation and Pretrial Services office for violating

Mr. Violette’s federal rights.   Mr. Violette alleges that the

defendants exceeded their authority and violated Mr. Violette’s

right to due process under the Fifth Amendment, by causing him

to be sentenced by a judge for a supervised release violation,

resulting in the revocation of his release.   The court in Mr.

Violette’s federal prosecution imposed a 27-month sentence of

imprisonment after Mr. Violette admitted to the revocation

charges.   See April 16, 2019 Minute Entry & Revocation Jt.,

                                 2
United States v. Violette, No. 1:00-cr-00026-GZS (D. Me. Apr.

16, 2019) (ECF Nos. 206, 208).

     “United States Probation Officers are ‘officers of the

court,’ who act as the court’s ‘eyes and ears’ and ‘provide

information and recommendations to the court.’”   United States

v. Amatel, 346 F.3d 278, 279 (2d Cir. 2003) (citations omitted).

“Probation officers are authorized and required by law to, inter

alia, keep informed as to the conduct and condition of a person

on supervised release and to report such conduct and condition,

including any violations of the conditions of release, to the

sentencing court.”   United States v. Bermudez-Plaza, 221 F.3d

231, 234 (1st Cir. 2000) (citing 18 U.S.C. § 3603(2), (8)(B)).

     Pursuant to this important role, Probation Officers . . .
     upon learning that a defendant under their supervision may
     have violated the terms of his release . . . would forward
     a petition to the district court seeking to initiate a
     proceeding to determine whether that release should be
     revoked. See 18 U.S.C. § 3583(e)(3) (providing that a
     district court may revoke a previously-imposed term of
     supervised release).

Amatel, 346 F.3d at 279-80.

     [A] motion such as that filed by the probation officer in
     this case is merely an exercise of the officer’s statutory
     duty to “report” to the district court on the conduct and
     conditions of a person on supervised release. When a
     probation officer includes in her report a recommended
     course of action, she is merely assisting the district
     court in its evaluation of the alleged violation, as is
     required of her as an investigatory and supervisory agent
     of the Judiciary.

Bermudez-Plaza, 221 F.3d at 234 (citations omitted) (18 U.S.C.

§ 3603 authorizes probation officer to file motion with


                                 3
recommendations, initiating revocation proceedings).

Accordingly, Mr. Violette has failed to state a claim that

defendants exceeded their statutory authority in initiating the

proceedings that led the district court to revoke his supervised

release.

     To the extent Mr. Violette seeks to use this civil rights

action asserting claims for damages to challenge the revocation

of his supervised release, he is precluded from doing so.

Plaintiffs are generally barred from litigating claims for

damages that would necessarily imply the invalidity of a

judgment of conviction and a sentence unless the judgment and

sentence have been previously invalidated.   See Heck v.

Humphrey, 512 U.S. 477, 487 (1994) (courts must dismiss claims

under 42 U.S.C. § 1983 if judgment in plaintiff’s favor would

necessarily imply invalidity of conviction or sentence that has

not been invalidated).   That rule applies to revocation

judgments in supervised release proceedings.   See Harris v.

Fulwood, 611 F. App’x 1, 2 (D.C. Cir. 2015) (Heck barred

parolee’s claims seeking damages against federal officers

involved in the revocation of his parole, where parole

revocation had not been invalidated in any prior proceeding);

Wingo v. Mullins, 400 F. App’x 344, 347 (10th Cir. 2010) (Heck

barred Bivens and 42 U.S.C. § 1983 claims that would undermine

validity of plaintiff’s plea of guilty to supervised release

violations); Hutchins v. Me. State Hous., No. 1:14-cv-00491-JAW,

                                 4
2015 U.S. Dist. LEXIS 50428, at *13, 2015 WL 2250672, at *4 (D.

Me. Apr. 16, 2015) (Heck’s precondition applied to claims

concerning validity of order revoking plaintiff’s supervised

release), R&R approved, 2015 U.S. Dist. LEXIS 62492, 2015 WL

2250672, at *1 (D. Me. May 13, 2015).     Mr. Violette thus cannot

litigate claims challenging the validity of his revocation

judgment and sentence in this action.     Accordingly, the

complaint should be dismissed in its entirety for failure to

state a claim upon which relief can be granted.



                             Conclusion

      For the foregoing reasons, this complaint should be

dismissed in its entirety.   Any objections to this Report and

Recommendation must ordinarily be filed within fourteen days of

receipt of this notice.   See Fed. R. Civ. P. 72(b)(2).      That

fourteen-day deadline has been extended for an additional thirty

days by General Order 2020-2, issued by Chief Judge Jon D. Levy

on March 18, 2020.   Failure to file objections within the

specified time (by May 22, 2020), waives the right to appeal the

district court’s order.   See Santos-Santos v. Torres-Centeno,

842 F.3d 163, 168 (1st Cir. 2016).


                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge
April 8, 2020

cc:   Gregory Paul Violette, pro se

                                 5
